Citation Nr: 1204809	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, a lumbar spine disability, and chloracne.  

The issue of entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues adjudicated herein has been obtained. 

2.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is causally or etiologically related to his military service.  

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is causally or etiologically related to his military service.  

4.  The degenerative disc disease of the Veteran's lumbar spine did not manifest in his active duty or one year thereafter and is not causally or etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  A lumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

As a prefatory matter, with regard to the Veteran's bilateral hearing loss and tinnitus claims, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the Veteran's claim seeking service connection for a lumbar spine disability, the Board notes that the RO issued to the Veteran a letter in May 2007 prior to the appealed August 2007 rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The May 2007 letter satisfied the duty to notify provisions concerning his claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The May 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

In addition, the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, the Veteran was afforded a VA examination of his back in July 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  As such, there is adequate medical evidence of record to make a determination in this case.  

The Board observes that additional VA and private medical records dated in 2007 and 2008 were associated with the claims file after the July 2007 VA examination and were not reviewed by the VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  Specifically, these records do not address the question asked of the VA examiner, i.e., whether the Veteran's back disability was related to, and/or aggravated during, his military service.  Rather, these records primarily provide information as to the Veteran's skin condition.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter, and a remand is not necessary for the examiner to review them in their entirety.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as a mortar infantryman in the U.S. military. According to the Veteran, his hearing loss was the result of an injury sustained in service-specifically, exposure to acoustic trauma from helicopter noise, the firing of weapons in combat, and the detonation of explosive devices.  See December 2008 substantive appeal.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Turning to the Veteran's service treatment records, the Board notes that, on his November 1968 examination conducted pursuant to his enlistment in the military, the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  Also, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
XXXX
-10
LEFT
5
-5
-5
XXXX
-5
Based on the examination results, the Veteran was found qualified for enlistment.  The remainder of the Veteran's service treatment records are clear for any complaints of, or treatment for any hearing problems, and on the September 1970 examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and the whispered voice tests produced normal results.  

At a July 2007 VA examination, the Veteran claimed that his current hearing loss is due to his exposure to acoustic trauma while serving as an infantryman and participating in combat duty during his period of service.  The Veteran contends that his exposure to extreme noise levels in service led to his hearing loss, that he started to experience difficulty hearing soon after his discharge and that his hearing condition has continued to deteriorate throughout the years.  In a January 2008 statement, the Veteran's wife, C.C., discussed her husband's physical condition after his separation from service and noted that his hearing had worsened after his return from Vietnam.  According to C.C., the Veteran's hearing has continued to deteriorate throughout the years and is "horrible now." 

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

In the present appeal, the military records reflect that the Veteran's military occupational specialty (MOS) was that of an Indirect Fire Infantryman, that he had last been assigned to the 198th Infantry Brigade, that he had eight months of foreign service, and that he received a Vietnam Service Medal, as well as a Combat Infantryman Badge (CIB).  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, based on the Veteran's MOS as well as his receipt of the CIB, the Board concedes that the Veteran was exposed to acoustic trauma in service.  However, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to his noise exposure in service.  

The recent audiological examination establishes that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Board notes that the VA audiological evaluation conducted in July 2007 provided pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
40
35
LEFT
15
15
15
65
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the July 2007 VA examination, the Veteran relayed his military history and reported a history of combat noise exposure while fulfilling the duties of an infantryman and participating in weapons training exercises.  According to the examiner, the Veteran also had post-service noise exposure while working at a farming and an agricultural plant after service and participating in activities that include the operation of all terrain vehicles (ATV), brush hogs, hunting rifles, tractors and chain saws.  

The Veteran stated that he began noticing his hearing problems soon after his separation from service, and his situation of greatest difficulty is understanding speech in the presence of background noise.  The examiner took note of the Veteran's normal audiometric findings and whispered voice test results at his enlistment and separation examinations.  Based on his review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with normal to moderate sensorineural hearing loss in the right ear, and normal to moderately severe sensorineural hearing loss in the left ear.  With respect to whether the Veteran's hearing impairment is related to his military service, the examiner determined that this issue could not be resolved without resorting to mere speculation.  According to the examiner, "[t]here is insufficient data to reach a conclusion regarding the probability of hearing loss due to noise exposure in service without resorting to speculation."  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his discharge from the military.  Indeed, in the January 2008 statement, the Veteran's wife asserted that the Veteran's hearing was noticeably worse after his return from service and attested to witnessing the deterioration of his hearing throughout the years.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss since his discharge from service.  

While the Board recognizes the Veteran's post-service occupational and recreational noise exposure, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Furthermore, in his February 2008 notice of disagreement (NOD), he indicated that he did in fact use hearing protection when performing his post-service occupational duties and while operating his ATV, brush hog, tractor and chain saw.  In the December 2008 substantive appeal, the Veteran reiterated that his post-service occupational noise exposure "was monitored for overexposure" and that he was "required to wear hearing protection in noisy environments."  The Board also concludes that the July 2007 VA medical report is of limited probative value to the extent that no etiological opinion was provided as to the relationship between the Veteran's hearing loss and service.  In any event, the Board notes that, while the July 2007 examiner did not provide an opinion relating the Veteran's hearing loss to service, he has not stated in definitive terms that such disability is not related to his years in service.  

Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as an Indirect Fire Infantryman in service.  In the December 2008 substantive appeal, he contended that he has experienced ringing in his ears since service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of Indirect Fire Infantryman, and that he received a CIB.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while serving as an infantryman and participating in combat duty.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in July 2007.  According to the examiner, the Veteran reported that his tinnitus had its onset several years after his separation from service.  Based on the audiological evaluation and the Veteran's reported statement, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was less likely as not related to his military noise exposure.  

However, in the January 2008 statement, the Veteran's wife indicated that she noticed a visible difference in the Veteran's hearing acuity soon after he returned from service.  She further added that the Veteran has experienced an ongoing ringing sound in his ears for over twenty-five years.  In the December 2008 substantive appeal, the Veteran maintained that his tinnitus was incurred in service and that he has suffered from this condition since his military service.

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      C.  Lumbar Spine Disability

The Veteran maintains his lumbar spine disability was incurred during his period of active service.  Specifically, he claims to have hit the ground very badly after performing a jump during a parachute training exercise.  According to the Veteran, he "landed hard and im[m]ediately recognized that [he] injured [his] back."  The Veteran asserts that he has continued to experience pain and discomfort in his back since this time, and that his current back disability is related to this in-service occurrence.  See February 2008 NOD and December 2008 substantive appeal.  

On the November 1968 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of the Veteran's spine was shown to be normal, and the Veteran denied a history of back pain.  The Veteran also did not indicate having any type of arthritis, bone, joint or other deformity.  Further review of the Veteran's service treatment records reflect that he was seen at the military dispensary in April 1969 with complaints of back pain "ever since basic."  The remainder of the service treatment records is clear for any notations or complaints of, or treatment for back pain.  

The Veteran reported to be in good health at his September 1970 separation examination, and the clinical evaluation showed his spine to be in normal condition.  In addition, the Veteran had a physical profile of 1 at the time of this examination.  Thus, there was no diagnosis of a back disability during the Veteran's military service.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for a back disability immediately following his period of service or for many years thereafter.  Therefore, the Board finds that a back disability did not manifest in service nor did any degenerative disorders manifest to a compensable degree within one year of separation from service.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a back disability until several decades after service.  In fact, the first post-service medical evidence of record pertaining to the Veteran's back condition is a June 2001 operative report which reflects the Veteran's diagnosis of right L5-S1 herniated nucleus pulposus and right L4-5 foraminal stenosis, and indicates that underwent a right L5-S1 lumbar diskectomy and a right L4-5 foraminotomy and microdiskectomy.  This operative report is dated nearly thirty-one years after the Veteran's separation from service.  However, the Board notes that in a May 2007 letter, the Veteran's private chiropractor, R.J., M.D., indicated that he first began treating the Veteran for his back symptoms, to include low back pain and instability, in 1979, and that the Veteran required periodic treatment for pain control and instability for the next twenty years until his back surgery in 2001.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Veteran was subsequently afforded a VA examination in July 2007, wherein the examiner reviewed the Veteran's service and post-service treatment records.  During this examination, the Veteran relayed his military history and informed the examiner that he hit the ground "hard" during an in-service training exercise and has experienced intermittent low back pain since.  The Veteran also reported that he worked as a chemical operator after his discharge, and his job was to mix "large tanks of chemicals like a cook."  According to the Veteran, this job involved a good amount of stretching, and he began seeking chiropractic treatment for increasing low back pain in the seventies.  The examiner also took note of the April 1969 health record documenting the Veteran's complaints of back pain, as well as the June 2001 private hospital report which reflected that the Veteran underwent a laminectomy.  Based on his review of the records, and his discussion with and physical evaluation of the Veteran, the examiner diagnosed the Veteran with DDD of the lumbar spine.  When asked whether the Veteran's diagnosed DDD of the lumbar spine was at least as likely as not related to his period of active service, the examiner determined that he could not resolve this issue without resorting to mere speculation.  He based his opinion on a review of the medical records and clinical experience.  The examiner acknowledged the April 1969 service treatment report documenting the Veteran's complaints of back pain, as well as the May 2007 letter issued by the Veteran's private physician, indicating that the Veteran began seeking treatment for back pain in 1979.  However, according to the examiner, the Veteran has worked at an agricultural and farming plant since his separation from service, and his occupational duties require "frequent physical labor."  As such, the examiner is unable to state whether the Veteran's back condition is related to service and not events that occurred in the twenty-two years since discharge. 

In this case, the Veteran clearly has a current diagnosis of DDD of the lumbar spine.  As previously discussed, his service treatment records reflect a single entry documenting the Veteran's complaint of back pain.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Board concludes that the July 2007 VA examination is adequate upon which to base a determination.  This VA examination report included a complete physical examination of the Veteran and a thorough review of the Veteran's claims file.  With regard to the examiner's opinion that he could not opine without resorting to speculation, the Court has stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that, when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Here, the Board finds that the July 2007 examiner considered all relevant data (service treatment records, post-service records, Veteran's statements) and conducted the necessary tests and evaluations.  The examiner did all that he reasonably should have done to become informed; i.e. he reviewed the claims file and had the requisite knowledge as a physician.  Further, he adequately explained why he could not resolve the issue without resorting to speculation.  The examiner acknowledged the Veteran's in-service complaint of back pain, but noted that his separation examination report was negative for any complaints, notations, treatment or diagnosis of a back disability.  Furthermore, the examiner specifically noted that there was no evidence of, or treatment for, back pain for several years thereafter.  He also took note of the Veteran's post-service occupational duties and determined that it would be speculative to opine that any in-service event would be more significant than any post-service occurrence.  In other words, the examiner considered all of the evidence of record and concluded that it was unknown which reported factors were more significant in the development of the Veteran's current back disability.  It appears that there is nothing further to be obtained from the examiner.  The Board finds this examination probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for DDD of his lumbar spine.  Indeed, while the service treatment records reflect the Veteran's complaints of back pain in April 1969, the remainder of his service treatment records is clear for any complaints of back pain, and he was shown to have a physical profile of 1 and a clinical normal spine at his September 1970 separation examination.  

In addition, the Board finds the July 2007 VA opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  The opinion is also consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed physician rather than a lay person.  Thus, the Board finds that the July 2007 VA opinion in conjunction with the Veteran's service treatment records is entitled to more probative weight than his assertion that his current back condition is causally related to service.  The September 1970 separation examination reflecting the spine to be in normal condition is more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current back disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology, and, therefore, his statements asserting a relationship between a current back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  
In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, he injured his back in service and has continued to experience symptoms of a back disorder since this time.  The Veteran's claims file contains several lay statements from his wife which support his assertion that he hurt his back in service and has continued to experience pain in his back since his period of military service.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  In addition, he has also referenced a post-service factor which the July 2007 VA examiner found significant enough to be potentially a causative factor to his current lumbar spine disability.  Indeed, during the July 2007 VA examination, the Veteran indicated that his post-service occupation as a chemical operator at a farming and agricultural plant required a great deal of movement and stretching.  In the February 2008 NOD, the Veteran reported that he aggravated his back condition while working as a chemical operator which precipitated his desire to seek medical treatment.  Finally, the first evidence of a diagnosed back disability is dated in June 2001, several decades after the Veteran's separation from service.  As noted above, this gap in time tends to weigh against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b). 

The Board acknowledges the May 2007 letter from Dr. J. indicating that the Veteran began seeking treatment for back pain in 1979 and does not doubt the sincerity of the Veteran's current recollections that his symptoms of back pain have been present and have continued to worsen since his years in service.  As discussed above, other than the April 1969 clinical record reflecting the Veteran's complaints of back pain, the remainder of the Veteran's service treatment records, including his September 1970 separation examination report, was clear for any findings, notations, complaints, treatment or diagnosis of a back disability, or follow up care for a back disability, and the record discloses a nine year gap without any clinical evidence to support any claim of in-service back disability with continuity of symptomatology thereafter.  The fact that the post-service treatment records do not provide subjective or objective evidence that support the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra.  

In addition, the medical evidence of record discloses thirty-one years from the time the Veteran separated from service and the first documented evidence of record indicating treatment for, and a diagnosis of, a back disability.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue (thirty-one years after service) is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a lumbar spine disability is not warranted.


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a lumbar spine disability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that he developed chloracne on his face, upper chest and back due to his in-service exposure to herbicides while serving in the Republic of Vietnam (RVN).  See February 2008 NOD and December 2008 substantive appeal.  

The Board notes that the Veteran's service treatment records are devoid of any findings, complaints, treatment or diagnosis of any type of skin condition, to include chloracne.  The Veteran's November 1968 enlistment examination shows the clinical evaluation of his skin to be normal, and the Veteran did not report a history of skin problems or skin diseases in his medical history report.  A June 1969 health record reflects that the Veteran was seen at the emergency room after he fell through a glass frame and suffered multiple lacerations to the nose, eyebrows and around the eyelid.  However, there is nothing in this treatment record which indicates that the Veteran had any type of skin growth, rash, or lesion, which may have been an early sign or manifestation of his current skin condition.  The Veteran's September 1970 separation examination also showed the clinical evaluation of the his skin to be normal.  

Private treatment records issued from the Family Dermatology Center, and dated from January 1987 to May 2007, reflect that the Veteran was seen and treated for comedonal acne as well as acne scarring on his face and body.  During the January 1987 treatment visit, the Veteran indicated that he had acne as a teenager, but the acne returned when he became older, and "doesn't clear."  It was noted in the progress notes that the Veteran was a "Vietnam Vet" who expressed concerned about the possible effects of Agent Orange exposure. 

The Veteran was seen by another private dermatologist, T.D., M.D., and it is unclear what date this treatment visit took place, but the report is date stamped as having been received in February 2008.  During this treatment visit, the Veteran relayed a history of adult acne on his face and chest since the age of twenty-four, and reported that this condition began after his period of service in Vietnam.  According to Dr. D., "[c]lassic Agent Orange causes chloracne - usually more severe."  Based on his evaluation of the Veteran, Dr. D. assessed the Veteran with persistent mild acne and determined that the Veteran's current condition may be a milder side effect to Agent Orange.  

During an October 2007 VA treatment visit with his primary care physician, the Veteran reported to have been informed by his dermatologist that he might have chloracne.  The Veteran indicated that he first noted signs of a rash in 1970, after returning from Vietnam.  Based on the physician's evaluation, she assessed the Veteran with possible chloracne and referred him to a dermatologist for a more in-depth consultation.  If the Veteran followed through with the referral, the treatment report is currently not associated with the record. 

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered from a skin condition since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

The Veteran's DD 214 reflects that he had eight months of foreign service with the United States Army Pacific (USARPAC), that he received a Vietnam Service Medal and CIB, and that he served as an Indirect Fire Infantryman.  While there is nothing in the Veteran's military records to refute the assertion that he served in RVN, the Board notes that the Veteran's personnel records are currently not associated with his claims file.  Furthermore, based on the differing treatment reports as well as the Veteran's inconsistent statements, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of chloracne, and if so, when this condition first manifested.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  

The Board notes that chloracne is listed among the diseases associated with exposure to herbicide agents.  See 38 C.F.R. §3.309(e).  However, in order for service connection to be presumed, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

For the reasons described above, the Board finds that the Veteran's claim for service connection for chloracne must be remanded so that the RO can obtain and associate with the Veteran's claims file a complete copy of his service personnel records.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Also, the RO should schedule the Veteran for a VA examination with a dermatologist to determine whether the Veteran has any type of skin disorder, to include chloracne.  If it is determined that the Veteran has chloracne, the medical opinion should address, to the extent possible, when this condition first manifested to a degree of 10 percent or more.  For any other skin disorder found on examination, the examiner should provide an opinion addressing whether that disorder is otherwise causally or etiologically related to the Veteran's military service, to include in-service herbicide exposure. 

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  The Board is particularly interested in service personnel records that acknowledge the location of the Veteran's duty station(s) (e.g., and that demonstrate whether he served in Vietnam).  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

2. Request records of treatment that the Veteran may have received for his skin condition at the VA Medical Center in Mount Vernon, Missouri since October 2007.  Copies of such records which are available should be associated with the claims folder.  

3. Then, make arrangements with the appropriate VA facility for the Veteran to be afforded an examination to determine the nature and etiology of any skin condition that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current skin disability and provide diagnoses for all identified skin disabilities.  If chloracne is identified, the examiner should address, to the extent possible, when it first became manifested to a degree of 10 percent or more.  For any other skin disorder(s) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder(s) had its(their) clinical onset in service or is(are) otherwise related to the Veteran's in-service herbicide exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. After completing the above, readjudicate the issue of entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


